UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ADOL OWEN-WILLIAMS,

           Plaintiff,
                                                            Civil Action No. 06-00948 (CKK)
      v.

 BB&T INVESTMENT SERVICES, INC.,

           Defendant.


                                  MEMORANDUM OPINION
                                      (July 18, 2011)

       Over five years ago, Plaintiff Adol Owen-Williams (“Owen-Williams”) commenced this

breach of contract action against Defendant BB&T Investment Services, Inc. (“BB&T”) in the

Superior Court of the District of Columbia. After removing the action to this Court, BB&T

moved to compel arbitration and to dismiss the action. A shade less than five years ago, this

Court granted BB&T’s motion, concluding that the arbitration clause in the parties’ agreement

was enforceable as to all claims, and consequently compelled the parties to proceed to arbitration

and dismissed this action without prejudice. Subsequently, the parties proceeded to arbitrate

their dispute before the Financial Industry Regulatory Authority. At the conclusion of those

proceedings, the panel entered a final award in BB&T’s favor. Dissatisfied with that outcome,

Owen-Williams moved this Court to vacate the arbitration award or to reconsider its decision to

compel arbitration in the first place, a decision that had been issued over two years earlier.

Unsurprisingly, BB&T opposed that motion and cross-moved to confirm the arbitration award.

On May 24, 2010, this Court issued a thorough opinion denying Owen-Williams’ motion in its

entirety and granting BB&T’s cross-motion to confirm the arbitration award. Undeterred, Owen-
Williams has filed a document styled as [20] “Motion for Expedited Reconsideration to Vacate

Arbitration Ruling and Confirm Arbitration Award” (“Motion for Reconsideration”), in which he

asks this Court to “reconsider” its May 24, 2010 decision. Although framed as such, the motion

plainly is not one for “reconsideration,” as it rests exclusively on arguments that should have

been raised in prior submissions, recycles the same arguments already pressed and rejected,

recites conclusory allegations devoid of factual support, and tenders a litany of arguments that

simply are not valid grounds for reconsideration. The motion will be denied.

                                 I. PRELIMINARY MATTERS

       As a preliminary matter, the parties disagree as to whether the Court should consider the

pending motion under Rule 59(e) or Rule 60(b) of the Federal Rules of Civil Procedure. As a

general matter, courts treat a motion for reconsideration as originating under Rule 59(e) if it is

filed within 281 days of the entry of the order at issue and as originating under Rule 60(b) if filed

thereafter. See Sataki v. Broad. Bd. of Governors, 272 F.R.D. 21, 24 (D.D.C. 2010). In this case,

the challenged decision was entered on May 24, 2010. Consequently, Owen-Williams had until

and including June 21, 2010 to file a motion under Rule 59(e). Because his motion was filed on

June 7, 2010, the Court will consider the motion as one arising under Rule 59(e).

                                       II. BACKGROUND

       The Court assumes familiarity with its prior opinions, which set forth in detail the factual

and procedural background of this case. See Owen Williams v. BB&T Inv. Servs., Inc., Civ. Act.


       1
          BB&T’s entire disagreement as to the applicable framework hinges on the premise that
the relevant time period is ten days, but that premise rests on a superseded version of Rule 59(e).
See Mem. of BB&T Investment Servs., Inc., in Opp’n to Pl.’s Mot. for Expedited Recons.
(“Def.’s Opp’n”), ECF No. [21], at 2. Rule 59(e) was amended to extend the relevant time
period from ten days to twenty-eight days before the pending motion was filed and briefed.

                                                  2
No. 06-948, 2006 U.S. Dist. LEXIS 52392 (D.D.C. July 31, 2006); Owen-Williams v. BB&T Inv.

Servs., Inc., 717 F. Supp. 2d 1 (D.D.C. 2010). Accordingly, the Court will limit itself here to

setting forth those facts that are most germane to the pending motion.

       A.      The Commencement of the Action

       This lawsuit has its origins in BB&T’s decision to rescind its offer of employment to

Owen-Williams. In early 2006, Owen-Williams interviewed for and was ultimately offered a

position with BB&T. Id. at 3. Thereafter, a BB&T recruiter sent Owen-Williams a letter

regarding the job offer (the “Employment Contract”), accompanied by a Protective Covenants

Agreement (the “Covenants Agreement”).2 Id. The Employment Contract stated, in relevant

part, that “[a]ll employment offers are contingent upon standard background checks,” and

informed Owen-Williams that his employment with BB&T would begin on April 10, 2006. Id.

at 4. Significantly, the Covenants Agreement, which Owen-Williams signed, included a

mandatory arbitration clause. Id.

       Shortly thereafter, BB&T decided to rescind its employment offer to Owen-Williams

based on information uncovered in the course of running a background check. Id. The BB&T

recruiter communicated BB&T’s decision to Owen-Williams prior to the date he was scheduled

to begin his employment. Id. After unsuccessfully pursuing the matter further with the BB&T

recruiter, Owen-Williams retained counsel3 and, on April 21, 2006, filed suit in the Superior

Court of the District of Columbia alleging that BB&T terminated him in violation of his

       2
          The Employment Contract and the Covenants Agreement are attached as Exhibit 4 to
the Notice of Removal, ECF No. [1].
       3
          Despite being represented by counsel throughout the arbitration process, Owen-
Williams filed the pending motion and his earlier motion to vacate the arbitration ruling and for
reconsideration pro se.

                                                 3
employment contract. Id. At the same time, he filed an emergency motion for a temporary

restraining order (“TRO”) with the aim of preventing BB&T from filling the position in question.

Id. The Superior Court held an evidentiary hearing on the requested TRO and denied the motion

from the bench. Id. at 5. Three days later, however, the Superior Court vacated its initial

decision and issued an order permitting the parties to offer further evidence at a second

evidentiary hearing. Id. Ultimately, the Superior Court denied the requested TRO in a final

order dated May 8, 2006. Id.

       B.      The Court’s Order Compelling Arbitration

       On May 19, 2006, BB&T removed the action to this Court. Id. Shortly thereafter, BB&T

filed a [4] Motion to Compel Arbitration and Dismiss or Stay Proceedings, which was granted by

the Court on July 31, 2006. See Owen-Williams, 2006 U.S. Dist. LEXIS 52392. In an extended

opinion, the Court found that the arbitration agreement between the parties was a binding

contract supported by consideration, that the Federal Arbitration Act governed the agreement,

and that BB&T had not waived its right to enforce the arbitration agreement. See Owen-

Williams, 717 F. Supp. 2d at 5. In short, the Court concluded that, “[g]iven the breadth of the

arbitration agreement and the fact that Plaintiff and Defendant’s dispute falls squarely within the

language of the agreement referring to termination and breach, it is apparent that all of the issues

in this action are subject to arbitration.” Id. The Court entered an order compelling arbitration

and dismissing the action without prejudice. Id. Owen-Williams took no immediate action; he

neither appealed the order nor filed a prompt motion for reconsideration. Id.




                                                 4
       C.      The Arbitration Proceedings

       Following the Court’s decision, the parties proceeded to arbitration. On December 20,

2007, Owen-Williams filed a Statement of Claim, the analog to a complaint in federal practice,

with the Financial Industry Regulatory Authority, raising the same allegations asserted in his

initial lawsuit. See Owen-Williams, 717 F. Supp. 2d at 5. A three-person panel was appointed,

and an initial pre-hearing telephonic conference was held on April 30, 2008. See id. The

arbitration hearing ultimately took place over two days in July and one day in September of 2009.

See id. at 6-8. Owen-Williams was represented by counsel throughout the proceedings. See id.

at 5-6. The arbitration panel issued its final award on September 22, 2008, awarding judgment

in BB&T’s favor. Id. at 8. Specifically, the panel concluded as follows:

               After considering the pleadings, the testimony and evidence presented
               at the hearing, the Panel has decided in full and final resolution of the
               issues submitted for determination as follows:

               Respondent is not liable and Claimant’s claims are denied, with
               prejudice.

               Any and all claims for relief not specifically addressed herein,
               including Claimant’s request for punitive damages and the parties’
               requests for attorneys’ fees are denied.

Id. This constitutes the only written explanation of the basis for the panel’s decision. Id.

       D.      Owen-Williams’ Motion to Vacate the Arbitration Award

       On September 29, 2008, a week after the arbitration panel issued its final award, Owen-

Williams, now proceeding pro se, filed a [11] Motion to Vacate Arbitration Ruling and Motion

for Reconsideration to Compell [sic] Arbitration (“Motion to Vacate”), asking this Court to

vacate the panel’s final award and to reconsider its initial decision to compel arbitration in the

first place, a decision that had been issued over two years earlier. See Pl.’s Mot to Vacate

                                                  5
Arbitration Ruling and Mot. for Recons. to Compell [sic] Arbitration (“Pl.’s Mot. to Vacate”),

ECF No. [11]. Unsurprisingly, BB&T opposed the motion and cross-moved to confirm the

arbitration award. See Def. BB&T Investment Servs, Inc.’s Opp’n to Pl.’s Mot. to Vacate

Arbitration Ruling and Mot. for Recons. to Compel Arbitration, ECF No. [12]; Def.’s Appl. to

Confirm Arbitration Award, ECF No. [13]. Owen-Williams filed a reply in support of his

motion and a separate opposition to BB&T’s cross-motion. See Pl.’s Reply to Def.’s [sic] BB&T

Investment Services, Inc.’s [sic] Opp’n, ECF No. [16]; Pl.’s Reply to Def.’s Appl. to Confirm

Arbitration Award, ECF No. [14]. BB&T filed a reply in support of its cross-motion. See BB&T

Reply to Pl.’s Reply to Def.’s Appl. to Confirm Arbitration Award, ECF No. [15].

       On May 24, 2010, this Court issued a thorough opinion denying Owen-Williams’ Motion

to Vacate in its entirety and granting BB&T’s cross-motion to confirm the arbitration award. See

Owen-Williams, 717 F. Supp. 2d 1. The Court found that Owen-Williams’ motion, insofar as it

sought reconsideration of the Court’s order compelling arbitration, was untimely. Id. at 11-12.

Moreover, the Court found that, even if the motion had been timely, Owen-Williams’ contention

that the order was improper because he was not an employee of BB&T was without merit. Id. at

11-12. Similarly, the Court rejected Owen-Williams’ various arguments as to why the Court

should vacate the arbitration award. Id. at 12-20.

       E.      The Pending Motion for Reconsideration

       Undeterred, Owen-Williams, still proceeding pro se, has now filed his [20] Motion for

Reconsideration, in which he asks this Court to “reconsider” its May 24, 2010 decision.4 See

Pl.’s Mot. for Expedited Recons. to Vacate Arbitration Ruling & Confirm Arbitration Award
       4
          In this regard, his motion is, in part, a motion for reconsideration of an order disposing
of a prior motion for reconsideration.

                                                  6
(“Pl.’s Mot. for Recons.”), ECF No. [20]. BB&T has filed an opposition. See Def.’s Opp’n.

Owen-Williams has filed a reply. See Pl.’s Reply to BB&T [sic] Opp’n to Pl.’s Mot. for

Expedited Recons. to Vacate Arbitration Ruling & Confirm Arbitration Award (“Pl.’s Rep.”),

ECF No. [22]. The motion is therefore fully briefed and ripe for adjudication.5

                                    III. LEGAL STANDARD

       Rule 59(e) permits a party to file a motion to alter or amend a judgment. Fed. R. Civ. P.

59(e). The disposition of a motion originating under Rule 59(e) is entrusted to the district court’s

discretion, and “‘need not be granted unless the district court finds there is an intervening change

of controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.’” Ciralsky v. Cent. Intelligence Agency, 355 F.3d 661, 671 (D.C. Cir. 2004)

(quoting Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996)). Although courts have

“considerable discretion in ruling on a Rule 59(e) motion,” Piper v. U.S. Dep’t of Justice, 312 F.

Supp. 2d 17, 20 (D.D.C. 2004), such motions are “disfavored and relief from judgment is granted

only when the moving party establishes extraordinary circumstances,” Niedermeier v. Office of

Baucus, 153 F. Supp. 2d 23, 28 (D.D.C. 2001). The moving party carries the burden of

demonstrating that relief under Rule 59(e) is warranted. Kittner v. Gates, __ F. Supp. 2d __, Civ.

No. 09-1246, 2011 WL 1791233, at *1 (D.D.C. May 11, 2011).




       5
          On June 23, 2011, Owen-Williams filed a document requesting “immediate
disposition” of his motion. See Pl.’s Mot. Requesting Immediate Disposition, ECF No. [25].
The document raises no new arguments or issues pertinent to the motion.

                                                  7
                                        IV. DISCUSSION

       Owen-Williams’ Motion for Reconsideration challenges this Court’s decision denying his

Motion to Vacate, in which he asked this Court to vacate the panel’s arbitration award and

reconsider its then two-year-old decision to compel arbitration in the first place, and granting

BB&T’s cross-motion to confirm the arbitration award. Although styled as such, the motion

plainly is not one for “reconsideration.” It turns entirely on arguments that could (and should)

have been raised in prior submissions, recycles the same arguments already pressed and rejected,

recites conclusory allegations devoid of factual support, and tenders a litany of arguments that

simply do not constitute valid grounds for reconsideration.

       Although Owen-Williams’ papers are far from the model of artful drafting, it is

sufficiently clear that he advances seven principal arguments in support of his motion. Simply

put, none of these arguments presents a persuasive ground for reconsideration of the Court’s

prior decision. Invariably, the proffered argument either does not constitute a valid basis for

reconsideration, lacks sufficient support, has already been considered and rejected by the Court,

or raises arguments that could have and should have been made previously. While the Court

believes that the motion is sufficiently devoid of merit that it could be denied outright, the Court

will nevertheless proceed to explain why each of the arguments raised by Owen-Williams is

unavailing. Thereafter, the Court will address seriatim a series of disjointed subsidiary

arguments tendered by Owen-Williams during the course of his Motion for Reconsideration,

none of which is a plausible ground for reconsideration.




                                                  8
       A.      Owen-Williams Is Not Entitled to Reconsideration Based on the Court’s
               Alleged Bias In Connection With His Pro Se Status

       Owen-Williams first asserts that this Court erred by failing to acknowledge in its prior

opinion that he would not have been proceeding pro se were it not for his financial hardship,

suggesting that the Court may be “of the impression” that his Motion to Vacate was “without

merit due to the fact that [his] [l]egal [r]epresentation may have been reluctant to assist [him] in

any [r]econsideration effort.” Pl.’s Mot. for Recons. at 2. True, in rendering its opinion, the

Court did not delve into the reasons as to why Owen-Williams was proceeding pro se, but for a

good reason: the underlying explanation for his pro se status was, and remains, completely

immaterial to the merits of the underlying motion. Also true, the Court took note of Owen-

Williams’ pro se status, also for a good reason: consistent with established precedent, the Court

construed his submissions “generous[ly]” in recognition of the fact that he was proceeding

without the assistance of legal representation. Owen-Williams, 717 F. Supp. 2d at 10 n.7. Far

from drawing a negative inference from Owen-Williams’ pro se status, the Court afforded him

the special solicitude that is unavailable to parties represented by counsel. Simply put, Owen-

Williams’ Motion to Vacate was considered, and denied, on the merits.

       B.      Owen-Williams Is Not Entitled to Reconsideration Based on the Court’s
               Discretionary Decision Not to Hold Oral Argument

       Owen-Williams next contends that this Court erred in rendering its decision without

granting his request for oral argument on his Motion to Vacate. See Pl.’s Mot. for Recons. at 2.

In his estimation, oral argument was necessary because “the litany of convoluted facts would

have caused even the most esteemed legal minds to confound the details and pertinent facts

surrounding Plaintiff’s Motion.” Id. at 2. To the contrary, the Court properly exercised its


                                                  9
discretion in rendering a decision on Owen-Williams’ Motion to Vacate in the absence of oral

argument. Under the Local Rules of this Court, “[a] party may in a motion or opposition request

an oral hearing, but its allowance shall be within the discretion of the court.” LCvR 7(f). Oral

argument is not a substitute for raising (or a safe harbor for failing to raise) all relevant

arguments in the course of briefing a given motion. In this case, the parties had a full and fair

opportunity to address all the pertinent issues in their written submissions to the Court. Despite

Owen-Williams’ personal belief to the contrary, the issues presented were completely

straightforward and amenable to resolution on the papers. Under these circumstances, the Court

reasonably concluded that holding oral argument would be of no meaningful assistance in

rendering a final decision.6 Moreover, even at this late date and after yet another round of

briefing, Owen-Williams still has failed to point to a single colorable argument that would

warrant reaching a different decision on his Motion to Vacate. That is, he has not identified

anything that might have been said during oral argument that would have had an impact on this

case.

        C.      Owen-Williams Is Not Entitled to Reconsideration Based on His Contention
                that the Arbitration Panel Acted in “Manifest Disregard” of the Law

        Owen-Williams next argues that the arbitration panel acted in “manifest disregard” of the

law by “neglecting to act on the D.C. Superior Court findings, and by usurping the D.C. Superior

Court’s authority and ignoring [its] finding.” Pl.’s Mot. for Recons. at 4. For at least four

reasons, any one of which is sufficient to deny the relief sought, the argument does not constitute

grounds for reconsideration. First, as the Court observed in rendering its decision, not even the

        6
          The same is true of the pending motion; the Court does not believe that oral argument
would be helpful in rendering a final decision and therefore, in an exercise of its broad discretion,
declines to hold oral argument.

                                                   10
most generous reading of Owen-Williams’ submissions in support of his Motion to Vacate would

suggest that he intended to argue that the arbitration award should be vacated on the basis that it

was made in “manifest disregard” of the law. See Owen-Williams, 717 F. Supp. 2d at 10 n.7.

Motions for reconsideration are not a vehicle for parties to raise new arguments that could have,

and should have, been raised previously. See Katten v. District of Columbia, 995 F.2d 274, 276

(D.C. Cir. 1993); Kittner, 2011 WL 1791233, at *2. Second, to the extent Owen-Williams raised

arguments about the relationship between the proceedings before the Superior Court and the

proceedings before the arbitration panel, albeit not framed within the contours of the “manifest

disregard of the law” rubric, his argument here is not a new one; it has already been considered

and rejected by this Court. See Owen-Williams, 717 F. Supp. 2d at 20. “Motions for

reconsideration ‘are not simply an opportunity to reargue facts and theories upon which a court

has already ruled.’” Dalal v. Goldman Sachs & Co., 541 F. Supp. 2d 72, 75 (D.D.C. 2008)

(quoting Black v. Tomlinson, 235 F.R.D. 532, 533 (D.D.C. 2006)), aff’d on other grounds, 575

F.3d 725 (D.C. Cir. 2009). Third, the argument rests on a fundamental misunderstanding of the

Superior Court proceedings, which occurred in the context of resolving a motion for preliminary

relief; the court’s findings were not of the type that could be cited as having preclusive and

binding effect in the arbitration proceedings. Fourth, and finally, Owen-Williams has pointed to

no competent evidence in the record that would indicate that this issue was actually raised before

the arbitration panel and that the panel “disregarded” the decision of the Superior Court.7




       7
          In light of the Court’s decision, it has no occasion to address the question of whether it
is even permissible to vacate an arbitration award based upon “manifest disregard” of the law,
which remains an unsettled question in this Circuit.

                                                 11
       D.      Owen-Williams is Not Entitled to Reconsideration Based Upon this Court’s
               Interpretation of the Superior Court’s Findings

       Owen-Williams’ fourth argument is a related one. Specifically, he appears to assert that

this Court somehow misconstrued the Superior Court’s findings to mean that he would be

unsuccessful on the merits of his claims, and relied on this misconstruction in denying his

Motion to Vacate. See Pl.’s Mot. for Recons. at 3. He maintains that the Superior Court’s

findings, properly construed, were limited to the denial of his motion for preliminary relief and

were not a reflection of the ultimate merits of his claims. See id. The Court is in complete

agreement, just as it was when it denied Owen-Williams’ Motion to Vacate. See Owen-Williams,

717 F. Supp. 2d at 19-20. Simply put, there is no discrepancy or inaccuracy to be found; the

Court considered the Superior Court’s findings to be provisional ones made in the context of

resolving the pending motion for preliminary relief. The Court certainly did not rely upon the

Superior Court findings in denying the Motion to Vacate. Furthermore, then, as now, the

Superior Court’s findings are simply immaterial to Owen-Williams’ efforts to vacate the

arbitration award. “[E]ven if the arbitration panel had reached a conclusion different from that of

[the] Superior Court Judge . . . , this by itself would not have demonstrated that the panel ignored

evidence or was partial to Defendant.” Id. at 20.

       E.      Owen-Williams Is Not Entitled to Reconsideration Based on His New
               Allegations Going to the Merits of His Claims

       Owen-Williams next claims that the “grounds upon which [his] position [with BB&T]

was rescinded were in violation of [his] Federal Civil Rights and neither the Arbitrators nor this

honorable Court addressed this issue.” Pl.’s Mot. for Recons. at 5. For at least three reasons, the

argument does not constitute grounds for reconsideration. First, it plainly was not raised in the


                                                12
Motion to Vacate; a party cannot seek “reconsideration” of an argument that was never made.

See Katten, 995 F.2d at 276; Kittner, 2011 WL 1791233, at *2. Second, even assuming the

argument could be considered, Owen-Williams points to no competent evidence suggesting that

the arbitration panel refused to consider any evidence presented to it during the course of the

arbitration proceedings, let alone evidence going to these new allegations. Third, and relatedly,

Owen-Williams misunderstands the nature of this Court’s inquiry when presented with a motion

to vacate an arbitration award. This Court is not charged with inquiring as to what claims and

defenses were and were not raised in the prior proceedings; a final, binding award embodies all

of the parties’ rights arising out of the transaction involved, and the parties will be foreclosed

from later seeking relief on the basis of issues which might have been raised in the prior

proceedings.

       F.      Owen-Williams Is Not Entitled to Reconsideration Based on the Court’s
               Reference to His Failure to Appeal its Order Compelling Arbitration

       Owen-Williams next argues that he is entitled to reconsideration based on the fact that in

its prior decision, this Court allegedly took “judicial note” of the fact that he never filed an

appeal to the Court’s initial order compelling arbitration. Pl.’s Mot. for Recons. at 4. He

insinuates that it was improper for the Court to make this statement, despite its accuracy, as the

reason he did not appeal was because of strategic reasons taken “[o]n the advice of counsel.” Id.

While Owen-Williams may have misgivings about his decision not to appeal the Court’s order

compelling arbitration, these regrets are not grounds for relief under Rule 59(e). Rule 59(e) may

not be used to rescue a litigant from strategic choices that later turn out to be improvident. See

Secs. & Exch. Comm’n v. Bilzerian, 729 F. Supp. 2d 9, 15 (D.D.C. 2010) (“Rule 59(e) does not,

however, afford [him] . . . an opportunity to raise new arguments that he could have raised before

                                                  13
the Court [earlier] . . . nor is it a chance for him to correct poor strategic choices.”). More to the

point, the fact that Owen-Williams chose not to appeal the order compelling arbitration was not

cited by the Court as a basis for denying his Motion to Vacate on the merits. Rather, it was

mentioned by the Court to delineate the procedural history of the case and to ascertain the

appropriate framework for the Court’s analysis. Because Owen-Williams sought reconsideration

of the underlying order compelling arbitration, the Court had to determine whether that aspect of

Owen-Williams’ Motion to Vacate should be considered under Rule 54(b), which governs non-

final orders, or Rule 59(e) and/or 60(b), which govern final orders.

       G.      Owen-Williams Is Not Entitled To Reconsideration Based on His Allegations of
               Attorney Misconduct

       Owen-Williams further contends that BB&T’s counsel engaged in misconduct by

“deliberately deliver[ing to him] an inordinate document flood pile of [5,000] commingled

documents” while submitting to the Court “a neatly compiled folder of documents that were

clearly marked and properly labeled, totaling approximately 500 pages.” Pl.’s Mot. for Recons.

at 8. This is not a new contention; it has already been considered, and rejected, by this Court.

See Owen-Williams, 717 F. Supp. 2d at 5 n.5.

       H.      Owen-Williams’ Remaining Arguments Are Insufficient to Warrant Granting
               Reconsideration

       In addition to the seven principal arguments addressed above, Owen-Williams tenders a

series of vague and disjointed arguments as to why this Court should reconsider its prior decision

denying his Motion to Vacate. None of these arguments is the least bit persuasive, and the Court

addresses them here seriatim. First, Owen-Williams contends that because “[t]his Honorable

Court has directly and eloquently stated in its Memorandum Opinion that it does have the



                                                  14
jurisdiction to enter the Plaintiff’s Motion to Vacate . . . the issue of whether or not this

Honorable Court can Vacate the Arbitration Award is no longer a question that the Defense can

loquaciously argue.” Pl.’s Mot. for Recons. at 2. The argument is a complete non sequitor.

Because Owen-Williams clearly is not contesting the Court’s jurisdiction over this matter, this

statement, while accurate, is irrelevant to the merits of the pending motion. Second, Owen-

Williams states that he is entitled to the position in question because of his job qualifications. Id.

at 7. “[J]udicial review of arbitral awards is extremely limited,” Kanuth v. Prescott, Ball &

Turben, Inc., 949 F.2d 1175, 1178 (D.C. Cir. 1991), and Owen-Williams’ disagreement with the

arbitration award, while understandable, is not a basis for the Court to vacate the arbitration

award. Third, Owen-Williams contends that he has and continues to suffer damages. See Pl.’s

Mot. for Recons. at 8-9. This contention offers no legal or factual basis for reconsideration.

Owen-Williams already argued his damages at length before the Superior Court, the arbitration

panel, and finally this Court in his prior motions. The Court will not reconsider any alleged

damages suffered by Owen-Williams in connection with this case.

                                         V. CONCLUSION

        For the foregoing reasons, the Court concludes that Owen-Williams has fallen woefully

short of showing the “extraordinary circumstances” requisite to support reconsideration under

Rule 59(e). Therefore, the Court will deny his [20] Motion for Reconsideration. An appropriate

order accompanies this memorandum opinion.


Date: July 18, 2011

                                                                /s/
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge

                                                  15